Citation Nr: 0323514	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-12 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus.  

2.  Entitlement to an increased rating for a low back 
disability with spondylolisthesis and degenerative disc 
disease, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1981 to 
April 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  


FINDINGS OF FACT

1.  The appellant perfected an appeal of a May 1999 denial of 
claims for service connection for systemic lupus 
erythematosus and for an increased rating for service-
connected low back disability.

2.  On May 13, 2002, the RO received a written communication 
from the appellant's representative that the appellant did 
not wish to continue her appeal in regard to the issue of 
entitlement to service connection for systemic lupus 
erythematosus.  

3.  On August 28, 2003, the Board received a written 
communication from the appellant indicating that she did not 
wish to continue her appeal of any claim still pending.  


CONCLUSIONS OF LAW

1.  The appeal with regard to the matter of the appellant's 
claim of entitlement to service connection for systemic lupus 
erythematosus has been withdrawn.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.204 (2002); 68 Fed. Reg. 13,235 
(Mar. 19, 2003).  

2.  The appeal with regard to the matter of the appellant's 
claim of entitlement to a higher rating for a service-
connected low back disability has been withdrawn.  
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2002); 
68 Fed. Reg. 13,235 (Mar. 19, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a September 1998 rating action, the RO granted the 
appellant's claim of entitlement to service connection for a 
low back disability, with pain, spondylolisthesis, and 
degenerative disc disease.  At that time, the RO assigned a 
10 percent disability rating under Diagnostic Code 5295, 
effective from May 29, 1998.  In the same rating action, the 
RO denied the appellant's claim of entitlement to service 
connection for systemic lupus.  

By a May 1999 rating action, the RO increased the disability 
rating for the appellant's service-connected low back 
disability, from 10 percent to 20 percent disabling, 
effective from May 29, 1998.  The appellant filed a Notice of 
Disagreement (NOD) in December 1999, and a Statement of the 
Case (SOC) was issued in March 2000.  In April 2000, the 
appellant submitted her substantive appeal (VA Form 9).  

By a March 2000 rating action, the RO denied the appellant's 
claim for entitlement to service connection for fibromyalgia.  
The appellant subsequently filed a timely appeal.  
Nevertheless, by a March 2002 rating action, the RO granted 
the appellant's claim for service connection for 
fibromyalgia.   

In a letter from the appellant's representative to the RO, 
received on May 13, 2002, the appellant's representative 
stated that in light of the recent grant of the appellant's 
claim for service connection for fibromyalgia, and given that 
the appellant's diagnosed fibromyalgia had replaced her 
previous diagnosis of systemic lupus, he noted that the 
appellant's appeal for service connection for lupus had 
"been mooted" and therefore was withdrawn.   

By a rating action, dated in September 2002, the RO increased 
the disability rating for the appellant's service-connected 
low back disability, from 20 percent to 40 percent disabling, 
effective from March 9, 2002.  In addition, by a rating 
action, dated in January 2003, the RO granted the appellant's 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability  

In a letter from the appellant to the Board, received on 
August 28, 2003, the appellant stated that in light of the 
RO's recent decision to grant her TDIU claim, she felt that 
her appeals had been granted.  Thus, the appellant requested 
that the Board stop "processing" her case and "close out 
any issues still pending."  The Board notes that at that 
time, the only issues properly perfected for appeal were the 
appellant's claim for service connection for systemic lupus 
erythematosus, and her increased rating claim for her 
service-connected low back disability.

In regard to withdrawal of an appeal, only an appellant, or 
an appellant's authorized representative, may withdraw an 
appeal.  An appeal may be withdrawn as to any or all issues 
involved in the appeal.  See 68 Fed. Reg. 13,235, 13,236 
(Mar. 19, 2003) (to be codified at 38 C.F.R. § 20.204).  When 
an appellant does so, the withdrawal effectively creates a 
situation where there is no longer an allegation of error of 
fact of law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).  

In the instant case, in light of the May 2002 correspondence 
from the appellant's representative, and the August 2003 
correspondence from the appellant, the Board finds that the 
appellant has withdrawn her claims for service connection for 
systemic lupus erythematosus, and for an evaluation in excess 
of 40 percent for a low back disability, with pain, 
spondylolisthesis, and degenerative disc disease.  Inasmuch 
as the appellant has clearly expressed her desire to 
terminate her appeal of those two issues, the legal 
requirements for a proper withdrawal have been satisfied.  
Consequently, and because those two issues were the only 
issues properly perfected for appeal, further action by the 
Board on this appeal is not appropriate.  


ORDER

The appeal is dismissed.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

